Voorhies, J.
The defendant filed a general denial to the plaintiff’s petition, in which the cause of action set forth is defamation and slander of the latter and also of his wife.
The evidence shows that the defamatory language was published, as alleged in the pleadings; and we concur with the jury that the defendant should be amerced in damages.
It appears that the jurors after bringing in a verdict of fifty dollars, were offered as witnesses, on a motion for a new trial, to prove a mistake in their verdiet.
The District Judge refused,. — -and properly too, — to allow the jurors to impeach their verdict. They were incompetent for that purpose; the bill of exception taken by the plaintiff must therefore be overruled.
Upon examining the evidence, we are not satisfied with the small verdict which has been rendered in this ease. We will therefore amend the judgment for that purpose, and allow the plaintiff the additional sum of two hundred dollars.
It is, therefore, ordered and decreed, that the judgment of the District Oourt, upon the verdict of the jury, be so amended as to allow to the plaintiff the sum of two hundred and fifty dollars ($>250); and that in other respects the same be affirmed, the defendant paying the costs of appeal.